Title: From Thomas Jefferson to David Higginbotham, 1 October 1806
From: Jefferson, Thomas
To: Higginbotham, David


                        
                            Dear Sir
                            
                            Monticello Oct. 1. 06.
                        
                        A friend is here with his family returning from the Springs to Washington, & is in want of 50. D. to reach
                            his destination which I cannot furnish him, having reserved no more than will carry me there. I shall be mortified if I
                            cannot accomodate him, and therefore pray you to lend me that sum; which shall be specifically returned to you by the
                            first post after this day sennight, or shall be paid in Baltimore if you wish it. if you have it not and can procure it
                            from the merchants or others of Milton you will much oblige me. inclose it by the bearer to mr Randolph as I shall be
                            gone. I salute you with esteem
                        
                            Th: Jefferson
                            
                        
                    